Title: To Thomas Jefferson from William C. C. Claiborne, 3 March 1806
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            New Orleans March 3. 1806.
                        
                        Permit me the honor of introducing to your acquaintance, Mr. Joshua Lewis—one of the Land Commissioners for
                            the district of Orleans.
                        It is reported, that, since the arrival of Morales at the Town of Mobile, the navigation of the Mobile river,
                            by American Vessels, has been objected to:—The report, however, wants confirmation.
                        It is also rumoured, that the Spaniards at Nacogdoches, having taken great offence at the removal, beyond the
                            Sabine, of the Detachment which was lately stationed near Nachetoches, 
                            threaten to re-occupy the same ground; but I am not yet advised of the particulars.
                        If it should be determined advisable to take possession of Baton Rouge, and Mobile, there will not, in my
                            opinion, be any difficulty in the undertaking.—I could, in about 50 hours, after receiving orders, be at Baton Rouge, with
                            200 men; or if necessary, a greater number;—A Force from this City might move in Carriages, and with such celerity, as to
                            be the first to announce their arrival.—From Baton Rouge—a force might, without delay, march to Mobile; where, if
                            resistance was made, it would require, perhaps, some Cannon to reduce the Fort, which could be carried either from Baton
                            Rouge, or Fort Stoddart.
                        A great majority of the People of the Baton Rouge settlement, are well affected to the United States, and
                            anxious for a change of Government.
                        Mr. Lewis (who speaks French, and is a good Lawer)—in his character as land Commissioner, has given general
                            satisfaction, and acquired the public confidence;—he is well acquainted with the state of things in this quarter, and will
                            be enabled to satisfy your enquiries.
                        I am, Dear Sir, with great respect, your faithful friend
                        
                            William C. C. Claiborne
                            
                        
                    